Name: Commission Regulation (EEC) No 3773/89 of 14 December 1989 laying down transitional measures relating to spirituous beverages
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar
 Date Published: nan

 No L 365/48 Official Journal of the European Communities 15. 12. 89 COMMISSION REGULATION (EEC) No 3773/89 of 14 December 1989 laying down transitional measures relating to spirituous beverages THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks ('), and in particular Article 17 ( 1 ) thereof, Whereas transitional provisions are required to facilitate the switchover from national to Community rules on the definition and presentation of spirituous beverages ; Whereas the Implementation Committee for Spirit Drinks has not delivered an opinion within the time limit laid down by its chairman on the measures provided for in this Regulation, December 1989, may take place until 14 December 1991 in a presentation complying with those provisions . 3. For the purposes of this Regulation :  'preparation' means the operations resulting in a finished product, bottled, labelled and intended for the final consumer,  'first stage of marketing' for prepared products means sale and actual removal from the production undertakings or places of storage of those undertakings. 4. Notwithstanding the time limit of 14 December 1991 laid down in paragraphs 1 and 2, the sale of Community and imported products which are fully prepared and held at that date at sale-to-the-final ­ consumer stage may take place until stocks are exhausted. Article 2 1 . Pending the adoption of the detailed rules of application provided for in Article 1 (4) (f) ( 1 ) (a), (g), (i) ( 1 ) (d) and (2), (I) ( 1 ), (I) ( 1 ) and (2) and (m) ( 1 ) (b) and Articles 4 (8) and 11 ( 1 ) of Regulation (EEC) No 1576/89, the Member States may continue until 30 April 1990 to apply relevant national regulations in force before 15 December 1989 . 2. Pending a decision on the derogations provided for in Article 1 (4) (i) ( 1 ) (b) and (r) ( 1 ), those provided for in national regulations in force before 15 December 1989 are hereby extended until 30 April 1990, except where a contrary decision is taken by the Member State concerned. Article 3 This Regulation shall enter into force on 15 December 1989 . HAS ADOPTED THIS REGULATION : Article .1 1 . The first stage of marketing of Community products prepared before 15 December 1989 and of products prepared and imported before that date as referred to in Regulation (EEC) No 1576/89 which comply with the provisions in force before that date may take place until 14 December 1991 in a presentation complying with those provisions. 2. The first stage of marketing of Community and imported products as referred to in Regulation (EEC) No 1576/89, preparation of which is begun before 15 June 1990 and is completed before 15 December 1990 in accordance with the provisions in force before 1 5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 160, 12. 6. 1989, p. 1 .